654 S.E.2d 707 (2007)
STATE of North Carolina
v.
Shannon Keith MOFFITT.
No. 437P07.
Supreme Court of North Carolina.
November 8, 2007.
Bruce T. Cunningham, Jr., Southern Pines, for Shannon Keith Moffitt.
Kathryne E. Hathcock, Assistant Attorney General, R. Stuart Albright, District Attorney, for State of NC.
Prior report: ___ N.C.App. ___, 648 S.E.2d 272.

ORDER
Upon consideration of the petition filed on the 7th day of September 2007 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."